          Case 1:20-cr-00113-KBJ Document 7 Filed 10/27/20 Page 1 of 20




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA            :
                                    :
            v.                      :                 Criminal Case No. 18-cr-053 (KBJ)
                                    :
MH PILLARS, dba PAYZA,              :                 Criminal Case No. 20-cr-113 (KBJ)
                                    :
FIROZ PATEL,                        :
                                    :
FERHAN PATEL,                       :
                                    :
                  Defendants.       :
____________________________________:

              GOVERNMENT'S MEMORANDUM IN AID OF SENTENCING

       The United States, by and through its attorney, the United States Attorney for the District

of Columbia, hereby submits this memorandum to assist the Court in sentencing and to recommend

the following sentences, consistent with the parties= plea agreement pursuant to Rule 11(c)(1)(C)

of the Federal Rules of Criminal Procedure: 1) For defendant MH Pillars, dba Payza – Three years

of corporate probation, a $400 special assessment, and forfeiture of all seized/restrained funds; 2)

for Defendant Firoz Patel – 52 months imprisonment, a special assessment of $200, three years of

supervised release, and forfeiture of all seized/restrained funds; and 3) for Defendant Ferhan Patel

– 24 months imprisonment, a special assessment of $100, three years of supervised release, and

forfeiture of all seized/restrained funds.

I.     FACTUAL AND PROCEDURAL BACKGROUND

       As set forth in the agreed-upon factual proffer in support of the guilty pleas in this case, in

or about 2004, Firoz Patel and Ferhan Patel founded AlertPay in Montreal, Canada. AlertPay acted

as an online money transmitting business. Many of the merchants that AlertPay accepted as

customers did not go through a full compliance review. Firoz Patel and Ferhan Patel knew that




                                                 1
           Case 1:20-cr-00113-KBJ Document 7 Filed 10/27/20 Page 2 of 20




AlertPay was transmitting the illegal proceeds of multi-level marketing fraud schemes (“MLMs”),

Cyclers, pyramid schemes, and Ponzi schemes as customers and were thus aware of this illegal

money laundering. In addition, Firoz Patel and Ferhan Patel were participating as customers in at

least one of the Ponzi schemes for which AlertPay was providing money transfer services.

        AlertPay had been processing transactions for a steroids distributor for several years. That

distributor utilized several internet websites to advertise and sell anabolic steroids. As early as

2006, these websites instructed customers to pay for their drug orders via online transfers using

AlertPay because it was not as cooperative with law enforcement as other money remitters. By

2008, this distributor was selling over $500,000.00 worth of illegal steroids a month. The

distributor used AlertPay to launder the proceeds of his illegal steroid sales. For example, between

July 20, 2006 and July 9, 2008, the distributor made at least eighteen wire transfers totaling

$766,827.49 from his AlertPay accounts to offshore Austrian bank accounts. Firoz Patel knew

that the funds AlertPay was processing were proceeds from the sales of steroids. Firoz Patel

personally directed transfers of money for the distributor. Ultimately, Firoz Patel was indicted in

the Middle District of Tennessee for money laundering based on AlertPay’s active facilitation of

the illegal sale of steroids.

        AlertPay did not have a license to operate in any state in the United States or the District

of Columbia. In spite of this lack of licensure, AlertPay offered its services in virtually every state

in the United States and the District of Columbia. Firoz Patel and Ferhan Patel were aware that

AlertPay received a cease and desist letter from regulators in New Hampshire. They ignored the

cease and desist letter. Firoz Patel and Ferhan Patel also knew that Alert Pay received numerous

cease and desist letters from other state regulators. In response to these letters, Firoz Patel and

Ferhan Patel caused Alert Pay to disable new customer sign-ups from those states, but otherwise




                                                  2
          Case 1:20-cr-00113-KBJ Document 7 Filed 10/27/20 Page 3 of 20




continued to provide money laundering services to their existing customers. This plan concealed

AlertPay’s unlicensed activity from state regulators, who often conducted spot tests by attempting

to sign up as a new customer after sending a cease and desist letter.

       In 2011, AlertPay hired a U.S. compliance company to conduct an audit of AlertPay

regarding compliance issues, including licensing deficiencies. The consultants told Firoz Patel and

Ferhan Patel that AlertPay was illegally operating without a license in at least 45 states and the

District of Columbia. The consultants also warned them that AlertPay must immediately shut

down all U.S. operations, because they were violating U.S. law. Firoz Patel and Ferhan Patel did

not follow that advice and continued to operate without the required licenses. On November 9,

2011, one of the consultants emailed Firoz Patel, that AlertPay was operating in violation of at

least five cease and desist orders from state regulators, and that the consultant could not work with

Firoz Patel any further due to these criminal violations. Firoz Patel ultimately terminated the

contract with the consultants. AlertPay conducted hundreds of millions of dollars in unlicensed

transactions.

       In early 2012, Firoz Patel purchased MH Pillars. MH Pillars, doing business as Payza,

claimed to have purchased AlertPay and AlertPay accounts were transitioned to Payza accounts.

Firoz Patel was listed as the Executive Vice President of Payza, however, he was the most senior

person at the company and ultimately, all employees reported to him. Ferhan Patel was listed as

the President of MH Pillars and was the Executive Vice President of Marketing and eventually

became the Chief Compliance Officer of Payza.

       Obopay, Inc. (“Obopay”) was an internet-based payment platform that specialized in

mobile banking through the use of cellular phones or other portable devices. Obopay was

registered with FinCEN as a money transmitting business and was licensed as a money




                                                 3
           Case 1:20-cr-00113-KBJ Document 7 Filed 10/27/20 Page 4 of 20




transmitting business in approximately 40 states at the end of 2012. On March 28, 2012, Obopay

entered into an agreement with MH Pillars under which Payza became an authorized delegate of

Obopay. Prior to entering into the agreement with Obopay, AlertPay/Payza illegaly transmitted at

least $10,000,000.

        Firoz Patel and Ferhan Patel knew which states Payza could not operate in; however, they

disregarded this legal prohibition, including after receiving cease and desist orders. For example,

California regulators sent Payza a cease and desist letter in September 2012, ordering Payza to

cease all operations there. Despite receiving this letter, Payza continued to operate there and in

October 2012 alone, Payza sent/received approximately $1,156,412 for customers in California

for which it collected $27,856 in fees. All of these transactions were in violation of the cease and

desist order.

        Payza would sanitize customer lists being provided to Obopay, so as to remove known

illegal merchants, including various Ponzi Schemes. On or about May 10, 2013, Firoz Patel and

Ferhan Patel received an email from Obopay asking Payza to cease activity in states where Obopay

was not licensed. Payza refused to end such unlicensed activity.     On or about June 3, 2013,

Obopay severed its partnership with Payza. From at least July 2011 to March 2013, AlertPay/

Payza transmitted millions of dollars from the United States to Canada and from Canada to the

United States.

        Payza struggled to maintain its relationship with financial institutions that it needed to

facilitate payment processing, because Payza so frequently was found to have customers engaged

in illegal activity.   Firoz Patel and Ferhan Patel decided to create a new company to which all of

Payza’s high risk income programs would be moved. This new company was Egopay. In or about

May 2012, a co-conspirator registered Egopay under the name of E-Commerce Worldwide in




                                                  4
          Case 1:20-cr-00113-KBJ Document 7 Filed 10/27/20 Page 5 of 20




Belize. Ferhan Patel gave that coconspirator a Payza-branded prepaid card to pay for the

registration of Egopay. Once Egopay started taking on customers, the list of merchants Payza

moved to Egopay was expanded to include additional high-risk customers. Like Payza, Egopay

did not collect any customer due diligence data thus continuing the money laundering activity that

Payza had engaged in. Like Payza, EgoPay continued to act as a money service business in the

United States without being licensed by individual States, including the District of Columbia.

Ultimately Egopay was shut down by regulators in Belize, after which Payza began again directly

servicing many of Egopay’s customers.

       One of the Ponzi schemes that that used Payza to launder its illegal proceeds was “Ponzi

Scheme 1.” Firoz Patel and Ferhan Patel were aware that Ponzi Scheme 1 was a Ponzi scheme.

Ponzi Scheme 1 used Payza and Egopay to defraud its customers and promote its illegal activities

by transmitting payments to and from victims of this scheme, and by allowing its operator to

transmit funds for his own enrichment. In early 2012, Payza’s European payment processor

questioned Payza about Ponzi Scheme 1. The payment processor became aware of Ponzi Scheme

1 because customers were complaining about the merchant. In the summer of 2012, the European

payment processor again inquired whether Payza had stopped doing business with Ponzi Scheme

1, because Ponzi Scheme 1 had been blacklisted by securities agencies as an illegal investment

scheme. Despite learning of this development, neither Firoz Patel nor Ferhan Patel shut down

Payza’s business with Ponzi Scheme 1. After Ponzi Scheme 1 was ultimately shut down by

regulators, Firoz Patel and Ferhan Patel transitioned Ponzi Scheme 1’s business to Egopay, thus

allowing Ponzi Scheme 1 to continue operating. Firoz Patel personally authorized the transfer of

$1.5 million of Ponzi Scheme 1’s criminal proceeds to Egopay.         Payza made approximately

$58,000 in fees by moving Ponzi Scheme 1 to Egopay.




                                                5
          Case 1:20-cr-00113-KBJ Document 7 Filed 10/27/20 Page 6 of 20




       Another Ponzi scheme that used Payza to launder its proceeds was Ponzi Scheme 2. Firoz

Patel and Ferhan Patel were aware that Ponzi Scheme 2 was a Ponzi scheme. Firoz Patel and

Ferhan Patel allowed Ponzi Scheme 2 to transmit its illegal proceeds via Payza. Ponzi Scheme 2

used Payza to defraud its customers and promote its illegal activities by transmitting payments to

and from victims of the scheme, and by allowing its operator to transmit funds for his own

enrichment. On or about August 17, 2012, the Securities and Exchange Commission (“SEC”)

filed a civil complaint in the United States District Court for the Western District of North Carolina

against Ponzi Scheme 2 and its operator for the operation of an estimated $600,000,000 Ponzi and

pyramid scheme. Payza received a copy of this complaint. AlertPay and Payza collectively

processed approximately $340 million worth of transactions related to Ponzi Scheme 2 before it

was shut down.

       The defendants were indicted in the case at bar in 2018. Ferhan Patel first appeared before

this Court in April 2018 and Firoz Patel made his initial appearance in January 2019. The

government worked diligently to assure that discovery was provided and that the defendants

understood the scope of the evidence collected by the government. After thoroughly reviewing

that trove of evidence, the defendants pled guilty on July 20, 2020.




                                                  6
            Case 1:20-cr-00113-KBJ Document 7 Filed 10/27/20 Page 7 of 20




II.    DEFENDANTS’ SENTENCING GUIDELINES CALCULATION

       A.      Defendant MH Pillars, dba Payza

       Defendant Payza pled guilty to a single count of Conspiracy to Commit Crimes against the

United States, in violation of 18 U.S.C. § 371. This offense carries a fine of $500,000, or a fine of

twice the gross gain or gross loss, whichever is greater, pursuant to 18 U.S.C. § 3571(c)(3) and

(d). Payza may also be subject to a term of corporate probation of not less than one year and not

more than five years pursuant to 18 U.S.C. § 3561. The Court may also order restitution pursuant

to 18 U.S.C. § 3663. Payza is also obligated to pay a special assessment of $400 for its felony

conviction to the Clerk of the United States District Court for the District of Columbia.

       Under the Sentencing Guidelines, the sentence in this case would be determined pursuant

to the factors set forth in U.S.S.G. Chapter Eight, Part C, because the offense conduct to which

Payza is pleading guilty is covered by U.S.S.G. § 2B1.1, Offenses Involving Fraud, and that

Guideline is listed under U.S.S.G. § 8C2.1 which governs criminal fines for organizations.

Pursuant to U.S.S.G. § 2B1.1(a)(2), the Base Offense Level is 6; pursuant to U.S.S.G. §

2B1.1(b)(1)(J), because the offense involves more than $250,000,000, 28 levels are added;

pursuant to U.S.S.G. § 2B1.1(b)(10)(B), because a substantial part of a fraudulent scheme was

committed outside the United States, two levels are added. As such, the total estimated Offense

Level would be at least 36. Defendant Payza is not eligible for a reduction for acceptance of

Responsibility because of U.S.S.G. § 8C2.3 Application Note 2 (“In determining the offense level

under this section, apply the provisions of §§1B1.2 through 1B1.8. Do not apply the adjustments

in Chapter Three, Parts A (Victim-Related Adjustments), B (Role in the Offense), C (Obstruction

and Related Adjustments), and E (Acceptance of Responsibility).”) However, Defendant Payza

does receive the benefit of a lowered culpability score per § 8C2.5.




                                                 7
             Case 1:20-cr-00113-KBJ Document 7 Filed 10/27/20 Page 8 of 20




        Based upon an Estimated Offense Level of 36, pursuant to U.S.S.G. §§ 8A1.2(b)(2),

8C2.1(a), 8C2.3, 8C2.4(a)(1) and (d), 8C2.5(a) & (g)(2), 8C2.6, and 8C2.7(a)-(b), the estimated

Sentencing Guidelines fine range would be $60,000,000 to $120,000,000 (the “Estimated

Guidelines Range”). That estimate is based on, inter alia:

•   A base fine of $150,000,000, pursuant to U.S.S.G. § 8C2.4(d);

•   A culpability score of 2, pursuant to U.S.S.G. § 8C2.5(a) = (+5), (g)(2) = (-2), & (g)(3) = (-1),

    reflecting:

        o a subtraction of 2 culpability points on the ground that the organization fully cooperated

             in the investigation and clearly demonstrated recognition and affirmative acceptance of

             responsibility for its criminal conduct, and

•   Minimum and maximum multipliers of 0.40-0.80, pursuant to U.S.S.G. § 8C2.6.

The government agreed (based upon the factors set forth in paragraph 109 of the draft Presentence

report) to not recommend a fine.

        B.        Defendant Firoz Patel

        Firoz Patel pled guilty in Criminal Case No. 18-053 to Conspiring to Commit Offenses

against the United States, in violation of 18 U.S.C. § 371. Additionally, pursuant to Rule 20 of the

Federal Rules of Criminal Procedure, he agreed to a transfer of venue in Criminal Case No. 3:10-

211, filed in the Middle District of Tennessee, to the District of Columbia. Specifically, in

Criminal Case No. 20-113 in our jurisdiction, he pled guilty to count four of that Indictment, which

charged him with Conspiring to Launder Monetary Instruments, in violation of 18 U.S.C. §

1956(h).




                                                   8
          Case 1:20-cr-00113-KBJ Document 7 Filed 10/27/20 Page 9 of 20




       A violation of 18 U.S.C. § 371 carries a maximum sentence of five years of imprisonment;

a fine of $250,000, pursuant to 18 U.S.C. § 3571(b)(3); and a term of supervised release of not

more than 3 years, pursuant to 18 U.S.C. § 3583(b)(2). A violation of 18 U.S.C. § 1956(h) carries

a maximum sentence of 20 years of imprisonment; a fine of $500,000 or twice the value of the

monetary instrument or funds involved in the offense, pursuant to 18 U.S.C. § 1956(a)(2); and a

term of supervised release of not more than 3 years, pursuant to 18 U.S.C. § 3583(b)(2).

       The parties agreed that under the Sentencing Guidelines, pursuant to U.S.S.G. §

2S1.3(a)(2), the charge of conspiracy to commit offenses against or to defraud the United States,

in violation of 18 U.S.C. § 371, and operation of an unlicensed money service business, in violation

of 18 U.S.C. § 1960, carries a base offense level of six. Pursuant to U.S.S.G. § 2B1.1(b)(1)(J),

because the offense involves more than $250,000,000, but less than $550,000,000, 28 levels are

added. Pursuant to U.S.S.G. § 2S1.3(b), because Firoz Patel knew that the funds were proceeds

of unlawful activity and were intended to promote unlawful activity, two points are added.

Pursuant to U.S.S.G. § 3B1.1, because Firoz Patel was an organizer and leader of criminal activity

that involved five or more participants, four levels are added. This results in an adjusted offense

level of 40.




                                                 9
          Case 1:20-cr-00113-KBJ Document 7 Filed 10/27/20 Page 10 of 20




       The parties agreed that under the Sentencing Guidelines, pursuant to U.S.S.G. §

2S1.1(a)(2), the charge of conspiracy to launder monetary instruments, in violation of 18 U.S.C.

§ 1956(h) carries a base offense level of eight. Pursuant to U.S.S.G. § 2B1.1(b)(1)(J), because the

offense involves more than $250,000,000, but less than $550,000,000, 28 levels are added.

Pursuant to U.S.S.G. § 2S1.3(b)(2)(C), because Firoz Patel agreed that Payza was in the business

of laundering funds, four points are added. Pursuant to U.S.S.G. § 3B1.1, because Firoz Patel was

an organizer and leader of a criminal activity that involved five or more participants, four levels

are added. This results in an adjusted offense level of 44.

       The draft presentence report also added: 1) six levels pursuant to U.S.S.G. §

2B1.1(b)(A)and (B) because Firoz Patel knew or believed that the laundered funds associated with

Count Four of the Tennessee Indictment were the proceeds of, or were intended to promote the

illegal distribution of steroids; and two levels pursuant to U.S.S.G. § 2S1.1(b)(3) because the

offense involved sophisticated money laundering. Therefore, according to the draft presentence

report, the adjusted offense level is 52.

       Pursuant to § 3D1.2(a) of the Sentencing Guidelines, the offenses to which Firoz Patel has

pled guilty are closely related. Pursuant to §3D1.3(a), the offense level applicable is the highest

offense level of the counts in the group. The parties agreed in the plea agreement that Firoz Patel’s

offense level is 43, as the Sentencing Guidelines cap out at 43. The draft presentence report

calculated an adjusted offense level of 52.

       After a reduction of three points for acceptance of responsibility pursuant to U.S.S.G. §

3E1.1, the plea agreement calculated a total offense level of 40 and the draft presentence report a

total offense level of 49. This was reduced to a level 43 pursuant to U.S.S.G. § 5A1.1, comment

2.




                                                 10
         Case 1:20-cr-00113-KBJ Document 7 Filed 10/27/20 Page 11 of 20




       Firoz Patel has a criminal history score of zero, thus placing him in Criminal History

Category I. The parties estimated based upon an adjusted offense level of 40, that the defendant’s

guidelines would be 292 to 365 months. The draft presentence report calculated the defendant’s

guideline sentence would be life. The statutory maximum for the section 371 charge is 60 months

and the statutory maximum for the section 1956 charge is 240 months.

       C.      Defendant Ferhan Patel

       Ferhan Patel pled guilty to conspiring to commit offenses against the United States, in

violation of 18 U.S.C. § 371. A violation of 18 U.S.C. § 371 carries a maximum sentence of five

years of imprisonment; a fine of $250,000, pursuant to 18 U.S.C. § 3571(b)(3); and a term of

supervised release of not more than 3 years, pursuant to 18 U.S.C. § 3583(b)(2).

       The parties agreed that under the Sentencing Guidelines, pursuant to U.S.S.G. §

2S1.3(a)(2), the charge of conspiracy to commit offenses against or to defraud the United States,

in violation of 18 U.S.C. § 371, and operation of an unlicensed money service business, in violation

of 18 U.S.C. § 1960, carries a base offense level of six. Pursuant to U.S.S.G. § 2B1.1(b)(1)(J),

because the offense involves more than $250,000,000, but less than $550,000,000, 28 levels are

added. Pursuant to U.S.S.G. § 2S1.3(b), because Ferhan Patel knew that the funds were proceeds

of unlawful activity and were intended to promote unlawful activity, two points are added.

Pursuant to U.S.S.G. § 3B1.1, because Ferhan Patel was an organizer and leader of a

criminal activity that involved five or more participants, four levels ae added. This results in an

adjusted offense level of 40.




                                                11
         Case 1:20-cr-00113-KBJ Document 7 Filed 10/27/20 Page 12 of 20




       The parties agreed that under the Sentencing Guidelines, pursuant to U.S.S.G. §

2S1.1(a)(2), the charge of conspiracy to launder monetary instruments, in violation of 18 U.S.C.

§ 1956(h) carries a base offense level of eight. Pursuant to U.S.S.G. § 2B1.1(b)(1)(J), because the

offense involves more than $250,000,000, but less than $550,000,000, 28 levels are added.

Pursuant to U.S.S.G. § 2S1.3(b)(2)(C), because Ferhan Patel agreed that Payza was in the business

of laundering funds, four points are added. Pursuant to U.S.S.G. § 3B1.1, because Ferhan Patel

was an organizer and leader of a criminal activity that involved five or more participants, four

levels are added. This results in an adjusted offense level of 44.

       The draft presentence report also added: 1) six levels pursuant to U.S.S.G. §

2B1.1(b)(A)and (B) because Ferhan Patel knew or believed that the laundered funds were the

proceeds of, or were intended to promote the illegal distribution of steroids; 1 and two levels

pursuant to U.S.S.G. § 2S1.1(b)(3) because the offense involved sophisticated money laundering.

Therefore, according to the draft presentence report, arrived at an adjusted offense level of 52.

       Pursuant to § 3D1.2(a) of the Sentencing Guidelines, the offenses to which Ferhan Patel

has pled guilty are closely related. Pursuant to §3D1.3(a), the offense level applicable is the

highest offense level of the counts in the group. The parties agreed in the plea agreement that

Ferhan Patel’s offense level is 43, as the Sentencing Guidelines cap out at 43. The draft

presentence report calculated an adjusted offense level of 52.

       After a reduction of three points for acceptance of responsibility pursuant to U.S.S.G. §

3E1.1, the plea agreement calculated a total offense level of 40 and the draft presentence report a

total offense level of 49. This was reduced to a level 43 pursuant to U.S.S.G. § 5A1.1, comment

2.



1
       This adjustment is not applicable to this defendant. The parties have explained to the


                                                12
         Case 1:20-cr-00113-KBJ Document 7 Filed 10/27/20 Page 13 of 20




       Ferhan Patel has a criminal history score of zero, thus placing him in Criminal History

Category I. The parties estimated based upon an adjusted offense level of 40, that the defendant’s

guidelines would be 292 to 365 months. The draft presentence report calculated the defendant’s

guideline sentence would be life. The statutory maximum for the section 371 charge is 60 months

and the statutory maximum for the section 1956 charge is 240 months.

III. RULE 11(c)(1)(C) AGREEMENTS OF THE PARTIES

       The United States and Defendant Payza agreed to the following sentence pursuant to Rule

11(c)(1)(C): 1) a period of three years of corporate probation; 2) a special assessment of $400; and

3) the criminal forfeiture of all seized/restrained funds, which properties include – a)

approximately $4,000,100 of Payza funds seized in or about November 2013; b) approximately

$100,000 of Payza funds seized in or about February 2014; c) approximately $250,000 of Payza

funds seized in or about June 2016; d) all funds restrained in or about December 2016 in the United

Kingdom from an account at Global Reach Partners related to Payza; e) all funds restrained in or

about June 2017 in the United Kingdom from an account at HSBC bank related to Payza; f)

$270,000 of Payza funds seized in or about April 2019; g) the Payza.com domain; and h) the

AlertPay.com domain.

        The United States and Defendant Firoz Patel agreed to the following sentence pursuant to

Rule 11(c)(1)(C): 1) 20 to 52 months of incarceration; 2) one to three years of supervised release;

and 3) the criminal forfeiture of all seized/restrained funds, which properties include – a)

approximately $4,000,100 of Payza funds seized in or about November 2013; b) approximately

$100,000 of Payza funds seized in or about February 2014; c) approximately $250,000 of Payza




PSR writer that this adjustment does not apply to Ferhan Patel on the facts of this case. As such,
the parties anticipate the PSR writer will not include this adjustment in the final PSR.


                                                13
          Case 1:20-cr-00113-KBJ Document 7 Filed 10/27/20 Page 14 of 20




funds seized in or about June 2016; d) all funds restrained in or about December 2016 in the United

Kingdom from an account at Global Reach Partners related to Payza; e) all funds restrained in or

about June 2017 in the United Kingdom from an account at HSBC bank related to Payza; f)

$270,000 of Payza funds seized in or about April 2019; g) the Payza.com domain; and h) the

AlertPay.com domain.

         The United States and Defendant Ferhan Patel agreed to the following sentence pursuant

to Rule 11(c)(1)(C): 1) 12 to 36 months of incarceration; 2) one to three years of supervised release;

and 3) the criminal forfeiture of all seized/restrained funds, which properties include – a)

approximately $4,000,100 of Payza funds seized in or about November 2013; b) approximately

$100,000 of Payza funds seized in or about February 2014; c) approximately $250,000 of Payza

funds seized in or about June 2016; d) all funds restrained in or about December 2016 in the United

Kingdom from an account at Global Reach Partners related to Payza; e) all funds restrained in or

about June 2017 in the United Kingdom from an account at HSBC bank related to Payza; f) the

Payza.com domain; and g) the AlertPay.com domain.

IV.      SENTENCING RECOMMENDATION

      A. Sentencing Factors

         In United States v. Booker, 543 U.S. 220 (2005), the Supreme Court held that the

Sentencing Guidelines are no longer mandatory. However, the Guidelines are “the product of

careful study based on extensive empirical evidence derived from the review of thousands of

individual sentencing decisions” and “should be the starting point and the initial benchmark” in

determining a defendant’s sentence. United States v. Gall, 552 U.S. 38, 46, 49 (2007).

Accordingly, this Court “should begin all sentencing proceedings by correctly calculating the

applicable Guidelines range.” Id. at 49.




                                                 14
          Case 1:20-cr-00113-KBJ Document 7 Filed 10/27/20 Page 15 of 20




       Next, the Court should consider all of the applicable factors set forth in 18 U.S.C.

§ 3553(a). Id. at 49-50. The Guidelines themselves are designed to calculate sentences in a way

that implements the considerations relevant to sentencing as articulated in section 3553(a). United

States v. Rita, 551 U.S. 338, 347-351 (2007). The section 3553(a) factors include, inter alia: (1)

the nature and circumstances of the offense; (2) the history and characteristics of the defendant;

(3) the need for the sentence imposed to reflect the seriousness of the offense, to promote respect

for the law, to provide just punishment for the offense, and to afford adequate deterrence to

criminal conduct and protect the public from further crimes of the defendant; (4) the need to avoid

unwarranted sentence disparities; and (5) the need to provide restitution to any victims of the

offense. 2 See 18 U.S.C. § 3553(a)(1)-(7).

    B. Sentencing Recommendation

       Consistent with the Rule 11(c)(1)(C) pleas, the government recommends that the Court

accept the proposal of the parties and sentence the Defendants as proposed. The government

believes that the proposed sentences reflect the seriousness of the Defendants’ conduct as well as

the history and characteristics of the Defendants, and at the same time takes into account the

Defendants’ early pleas in this case. The government submits that the proposed sentences would

be appropriate in light of the factors set forth in § 3553(a).

           1. The Nature and Circumstances of the Offense

       The Defendants engaged in a systematic, long-running conspiracy to operate an unlicensed

money service business without obtaining the required state licenses and to launder the proceeds

of frauds. More than $250 million in illicit funds were processed through Payza, including the

Ponzi schemes described above, which include one in which the Defendants participated. Firoz



2
       This factor does not come into play in this case as restitution is not available in this matter.


                                                  15
          Case 1:20-cr-00113-KBJ Document 7 Filed 10/27/20 Page 16 of 20




Patel and Ferhan Patel, through AlertPay and Payza, operated an illegal money service business

and participated in the money laundering conspiracy for more than 10 years – until the government

began seizing their ill-gotten gains.

        Firoz Patel and Ferhan Patel knew that their conduct was illegal – indeed, they participated

in one of the Ponzi schemes whose proceeds were laundered through their own service. In 2011,

the consultant they hired to audit their compliance told them that they were illegally operating in

45 States, yet they continued to operate in the United States. They took advantage of their

agreement with Obopay to operate in states where Obopay was not licensed and contributed to the

loss of Obopay’s state licenses. They also ignored cease and desist orders that they received from

multiple states.

            2. The History and Characteristics of the Defendants

        Firoz Patel and Fehan Patel set up money service businesses that laundered money and

helped the operators of Ponzi schemes and other fraudsters carry out their crimes. To their credit,

neither has a criminal record. In this case, the defendants have accepted responsibility at an early

juncture in the case. They have fully admitted their involvement in the offenses to which they

have pled guilty and their acceptance of responsibility has allowed the government to devote

resources it would have expended in the prosecution of the case to other investigations.

Additionally, the proposed sentences are significant and both individual defendants, upon their

release from incarceration, will then be subject to up to three years of supervised release. Although

the string of criminal activity detailed above is highly concerning, especially in light of amount of

money laundered over the course of the defendants’ conduct, the proposed sentences are a fair and

just resolution to this case.




                                                 16
         Case 1:20-cr-00113-KBJ Document 7 Filed 10/27/20 Page 17 of 20




           3. The Need for the Sentence Imposed To Reflect the Seriousness of the Offense,
              To Promote Respect for the Law, To Provide Just Punishment; To Afford
              Adequate Deterrence; and To Protect the Public from Further Crimes of the
              Defendant

       Money laundering is a serious criminal offense. Without money laundering, the frauds

underlying the activity at issue in this case could not have been completed. The money laundering

statutes are intended to take the profit out of crime—to target “not only certain unlawful cash-

generating schemes, but also the means by which they are practically carried out and hidden from

investigators.” United States v. Iacoboni, 363 F.3d 1, 6 (1st Cir. 2004); see also United States v.

Bockius, 228 F.3d 305, 310 (3d Cir. 2000) (“Congress intended to punish [the] use of criminally

derived proceeds separately from and in addition to the criminal conduct which produced them.”).

As the D.C. Circuit has noted, the gravity of the offense is reflected in the applicable Sentencing

Guideline for money laundering: “‘[U.S.S.G.] Section 2S1.1 measures the harm to society that

the money laundering causes to law enforcement’s efforts to detect the use and production of ill-

gotten gains.’” United States v. Braxtonbrown-Smith, 278 F.3d 1348, 1356 (D.C. Cir. 2002)

(quoting United States v. Allen, 76 F.3d 1348, 1369 (5th Cir. 1996)).

       As this case illustrates, having a money service business that permits the laundering of

illegal proceeds is a critical element of the underlying fraud schemes. For example, for a Ponzi

scheme to succeed, there must be a way for the operator to receive and send the proceeds of the

scheme. Firoz Patel and Ferhan Patel, through AlertPay, Payza and Egopay, played that critical

role for multiple fraudsters. In this way, the money laundering that the Defendants committed was

not just a discrete crime of its own. The laundering was also the necessary final step of each

underlying fraud offense, needed to ensure the success of the overall criminal scheme.

       Given the seriousness of the harm, it is important to impose a sentence that will be

sufficient to discourage other would-be money launderers from participating in such schemes.



                                                17
         Case 1:20-cr-00113-KBJ Document 7 Filed 10/27/20 Page 18 of 20




Indeed, general deterrence is a “crucial factor in sentencing decisions for economic” crimes.

United States v. Morgan, No. 13-6025, 635 F. App’x 423, 450 (10th Cir. Nov. 6, 2015)

(unpublished). The legislative history of section 3553 documents Congress’s emphasis on general

deterrence in white-collar crime. See S. REP. 98-225, 76, 1984 U.S.C.C.A.N. 3182, 3259 (need

to deter others is “particularly important in the area of white collar crime”). “Because economic

and fraud-based crimes are more rational, cool, and calculated than sudden crimes of passion or

opportunity, these crimes are prime candidates for general deterrence.” United States v. Martin,

455 F.3d 1227, 1240 (11th Cir. 2006) (internal quotations and citation omitted). The sentences

here should promote respect for the law and send a message that money laundering is a serious

offense that warrants real punishment, as Congress and the Guidelines intend.

             4. The Need To Avoid Unwarranted Sentencing Disparities

       Of the two individual defendants, the government submits that Firoz Patel is more culpable

as he ran both AlertPay and Payza. Regardless of the titles they carried, Firoz Patel was the one

in charge. The defendants have pled guilty to offenses in case number 18-cr-053 that carry a

maximum sentence of 60 months. Neither of the individual defendants has a prior criminal history

and all three defendants (including the corporate entity) agreed to plead guilty as soon as they and

their counsel had adequately reviewed the extensive discovery in this case.             Under the

circumstances, the government submits that a 24 month sentence for Ferhan Patel is a fair sentence.

Since Firoz Patel was the more culpable of the brothers, and because he has also pled guilty to

Count Four of the Indictment from the Middle District of Tennessee (Criminal Case No. 20-cr-

113 in our Court), the government allocutes for a sentence at the top end of the agreed upon range,

52 months.




                                                18
         Case 1:20-cr-00113-KBJ Document 7 Filed 10/27/20 Page 19 of 20




                                         CONCLUSION

       WHEREFORE, based upon the above and the information reflected in the presentence

report and balancing the factors set forth in 18 U.S.C. ' 3553, the United States respectfully

requests that the Court accept the Rule 11(c)(1)(C) plea agreement in this case, and sentence the

defendants as follows:

       For defendant MH Pillars, dba Payza: 1) a period of three years of corporate probation; 2)

a special assessment of $400; 3) a forfeiture money judgment in the amount of $4,620,100; and

4) the criminal forfeiture of all seized/restrained funds, which properties include – a)

approximately $4,000,100 of Payza funds seized in or about November 2013; b) approximately

$100,000 of Payza funds seized in or about February 2014; c) approximately $250,000 of Payza

funds seized in or about June 2016; d) all funds restrained in or about December 2016 in the

United Kingdom from an account at Global Reach Partners related to Payza; e) all funds

restrained in or about June 2017 in the United Kingdom from an account at HSBC bank related

to Payza; f) $270,000 of Payza funds seized in or about April 2019; g) the Payza.com domain;

and h) the AlertPay.com domain.

       For Defendant Firoz Patel: 1) 52 months of incarceration; 2) three years of supervised

release; 3) a special assessment of $200; 4) a forfeiture money judgment in the amount of

$4,620,100; and 5) the criminal forfeiture of all seized/restrained funds, which properties include

– a) approximately $4,000,100 of Payza funds seized in or about November 2013; b)

approximately $100,000 of Payza funds seized in or about February 2014; c) approximately

$250,000 of Payza funds seized in or about June 2016; d) all funds restrained in or about

December 2016 in the United Kingdom from an account at Global Reach Partners related to

Payza; e) all funds restrained in or about June 2017 in the United Kingdom from an account at




                                                 19
         Case 1:20-cr-00113-KBJ Document 7 Filed 10/27/20 Page 20 of 20




HSBC bank related to Payza; f) $270,000 of Payza funds seized in or about April 2019; g) the

Payza.com domain; and h) the AlertPay.com domain.

       For Defendant Ferhan Patel: 1) 24 months of incarceration; 2) three years of supervised

release; 3) a special assessment of $100; 4) a forfeiture money judgment in the amount of

$4,350,100; and 5) the criminal forfeiture of all seized/restrained funds, which properties include

– a) approximately $4,000,100 of Payza funds seized in or about November 2013; b)

approximately $100,000 of Payza funds seized in or about February 2014; c) approximately

$250,000 of Payza funds seized in or about June 2016; d) all funds restrained in or about

December 2016 in the United Kingdom from an account at Global Reach Partners related to

Payza; e) all funds restrained in or about June 2017 in the United Kingdom from an account at

HSBC bank related to Payza; f) the Payza.com domain; and g) the AlertPay.com domain.



                                                     Respectfully submitted,

                                                     MICHAEL R. SHERWIN
                                                     ACTING UNITED STATES ATTORNEY

                                                               /s/
                                                     ARVIND K. LAL
                                                     Bar Number: 389496
                                                     Assistant United States Attorney
                                                     555 Fourth Street, N.W.
                                                     Washington, D.C. 20530
                                                     (202) 252-7688
                                                     Arvind.lal@usdoj.gov




                                                20
